Case 8:20-cv-00125-WFJ-JSS Document 1 Filed 01/16/20 Page 1 of 7 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


                 SAUL MENDOZA                        Case No.:

                      Plaintiff,

                         v.

   DAVID M. KRAVETZ INC. d/b/a SYNERGY
              LANDSCAPES

                     Defendant.


                 - COMPLAINT AND DEMAND FOR JURY TRIAL -

         Plaintiff SAUL MENDOZA by and through the undersigned counsel, hereby

 files this Complaint against the above-named Defendant, DAVID M. KRAVETZ

 INC. d/b/a SYNERGY LANDSCAPES.

                                   NATURE OF THE CASE

    1.      This is an action brought by Plaintiff SAUL MENDOZA, (hereafter

            “Plaintiff”) against his former employer, Defendant DAVID M. KRAVETZ

            INC. (hereafter referred to as “Defendant”) for violations of the Fair Labor

            Standards Act of 1938, 29 U.S.C. § 201, et seq. (“FLSA”), and unpaid

            wages.

    2.      During the term of Plaintiff’s employment for Defendant, Plaintiff

            performed work for Defendant in excess of forty hours in a workweek for

            which he was not compensated at one-and-a-half times his regular rate

            of pay. Plaintiff performed duties prior and subsequent to his scheduled
Case 8:20-cv-00125-WFJ-JSS Document 1 Filed 01/16/20 Page 2 of 7 PageID 2




          shift but was not fully compensated for that time. Additionally, there was

          a pattern of missing time from Plaintiff’s payroll.

    3.    Consequently, Defendant was not fully compensating all hours,

          including some in excess of forty (40) hours in a workweek as required

          by the FLSA.

                            JURISDICTION AND VENUE

    4.    This Court has subject matter jurisdiction conferred by 29 U.S.C. §

          216(b) and 28 U.S.C. § 1331.

    5.    Venue is proper in the Tampa Division of the Middle District of Florida

          under Local Rule 1.02 of the Local Rules of the Middle District of Florida.

          Hillsborough County has the greatest nexus with the cause because it

          is the place where Defendant conducted business.

                                           PARTIES

    6.    Plaintiff, SAUL MENDOZA, a resident of Hillsborough County, was a

          former employee of Defendant who worked at DAVID M. KRAVETZ INC.

    7.    Plaintiff, SAUL MENDOZA, is an employee as defined by the laws under

          which this action is brought.

    8.    Defendant DAVID M. KRAVETZ INC. is an employer as defined by the

          laws under which this action is brought.

    9.    Defendant DAVID M. KRAVETZ INC. provides landscape and

          maintenance services such as lawn care, fertilization, irrigation, pest

          control, and storm damage clean up.




                                                                         Page 2 of 7
Case 8:20-cv-00125-WFJ-JSS Document 1 Filed 01/16/20 Page 3 of 7 PageID 3




    10.   Defendant DAVID M. KRAVETZ INC. is a corporation organized and

          existing under and by virtue of the laws of Florida that operates

          SYNERGY LANDSCAPES in Tampa, Florida.

    11.   SYNERGY LANDSCAPES is a fictitious name under which Defendant

          DAVID M. KRAVETZ INC. conducts business.

                                       COVERAGE

    12.   Defendant DAVID M. KRAVETZ INC. is an enterprise engaged in

          commerce or in the production of goods for commerce, covered by the

          FLSA, and as defined by 29 U.S.C. § 203.

    13.   Defendant DAVID M. KRAVETZ INC. is engaged in commerce as

          defined by 29 U.S.C. § 203, inter alia, by accepting payment from its

          customers through the use of credit cards, wire transfers and/or checks

          from banks located outside the state of Florida, and by purchasing (and

          or/renting) materials and/or equipment, pesticides, insecticides,

          fertilizer, plants, grass, sod, and a plethora of other items, each

          manufactured across state lines, for the purpose of providing

          landscaping and maintenance services.

    14.   Defendant also hosts one or more websites viewed by potential

          customers across state lines, and sends faxes, emails, and other

          communications across state lines.

    15.   Upon information and belief, Defendant’s annual gross volume of sales

          exceeded $500,000/year at all relevant times.




                                                                      Page 3 of 7
Case 8:20-cv-00125-WFJ-JSS Document 1 Filed 01/16/20 Page 4 of 7 PageID 4




    16.   Defendant DAVID M. KRAVETZ INC. is an employer within the definition

          of the FLSA, 29 U.S.C. § 203.

    17.   During the term of his employment, Plaintiff SAUL MENDOZA was

          engaged in commerce and was therefore subject to the individual

          coverage of the FLSA. 29 U.S.C. § 206.

    18.   The services performed by Plaintiff were essential, necessary, and an

          integral part of the business conducted by Defendant.

    19.   Plaintiff was a covered employee for purposes of the FLSA pursuant to

          29 U.S.C. § § 207 and 206.

                                   FACTUAL BACKGROUND

    20.   Plaintiff SAUL MENDOZA was employed by Defendant DAVID M.

          KRAVETZ INC. from August 2018 to December 2019.

    21.   Plaintiff held a laborer position at the time of separation.

    22.   Plaintiff’s duties included maintenance and landscaping.

    23.   Plaintiff was an hourly employee.

    24.   Plaintiff’s last hourly rate was $13.00 per hour.

    25.   During his employment with Defendant, Plaintiff was classified as non-

          exempt.

    26.   Plaintiff did not satisfy any of the requirements for overtime exemptions

          set forth in the FLSA.

    27.   Plaintiff performed duties (such as loading/unloading and sharpening)

          prior and/or subsequent to his shift but was not fully compensated for




                                                                         Page 4 of 7
Case 8:20-cv-00125-WFJ-JSS Document 1 Filed 01/16/20 Page 5 of 7 PageID 5




          the time he performed those duties. Additionally, there was a pattern of

          missing time from Plaintiff’s payroll.

    28.   At times, Plaintiff worked in excess of forty (40) hours in a workweek and

          was not compensated at the statutory rate of one-and-one-half times his

          regular rate of pay.

    29.   Regarding the duties performed by Plaintiff prior and subsequent to his

          scheduled shift (including time missing from Plaintiff’s payroll), it is

          estimated that Plaintiff was not paid for 4 hours per week.

    30.   Defendant DAVID M. KRAVETZ INC. was aware that Plaintiff was

          working in excess of forty (40) hours per week without proper

          compensation but did not cure the ongoing FLSA violations.

    31.   Defendant’s actions were willful and/or showed reckless disregard as to

          whether its conduct was prohibited by the FLSA.

    32.   Plaintiff’s time and payroll records (including the hours worked in each

          workweek) should be in Defendant’s custody and control, pursuant to 29

          C.F.R. § 516. However, the accuracy, completeness, and sufficiency of

          such records is at issue.

                                COUNT I
           RECOVERY OF OVERTIME COMPENSATION UNDER THE FLSA

    33.   Plaintiff SAUL MENDOZA re-alleges and incorporates the allegations

          contained in Paragraphs 1 through 32 above.




                                                                         Page 5 of 7
Case 8:20-cv-00125-WFJ-JSS Document 1 Filed 01/16/20 Page 6 of 7 PageID 6




    34.   Defendant DAVID M. KRAVETZ INC. failed to pay Plaintiff properly for

          all hours worked in excess of forty (40)         hours in a workweek in

          compliance with the FLSA.

    35.   Plaintiff is entitled to be paid time-and-one-half his regular rate of pay for

          each hour worked in excess of forty (40) in a workweek.

    36.   As a result of Defendant’s willful violation of the FLSA, Plaintiff SAUL

          MENDOZA is entitled to damages, liquidated damages, attorney’s fees,

          and costs.

                                  COUNT II
                   UNPAID WAGES UNDER FLORIDA COMMON LAW

    37.   Plaintiff SAUL MENDOZA re-alleges and incorporates the allegations

          contained in Paragraphs 1 through 32 above.

    38.   During the period of his employment, Plaintiff SAUL MENDOZA

          performed work for Defendant DAVID M. KRAVETZ INC and Defendant

          agreed to compensate Plaintiff for all hours worked.

    39.   Defendant DAVID M. KRAVETZ INC. failed and refused to compensate

          Plaintiff all wages owed by not fully copensating Plaintiff’s time.

    40.   As a result of the foregoing, Plaintiff SAUL MENDOZA has suffered

          damages and has incurred in attorneys’ fees and costs.

    41.   Pursuant to Section 448.08, Florida Statutes, Plaintiff is entitled to

          reasonable attorneys’ fees and costs incurred in the prosecution of his

          unpaid wages claim.




                                                                            Page 6 of 7
Case 8:20-cv-00125-WFJ-JSS Document 1 Filed 01/16/20 Page 7 of 7 PageID 7




                                      PRAYER FOR RELIEF


          WHEREFORE, Plaintiff SAUL MENDOZA respectfully requests judgment

 against Defendant DAVID M. KRAVETZ INC., and the following damages:

          a. Unpaid overtime compensation pursuant to 29 U.S.C. § 216(b);

          b. Liquidated damages in an amount equal to the overtime compensation

             owed in accordance with 29 U.S.C. § 216(b);

          c. Pre-judgment interest;

          d. Attorneys’ fees and costs as provided by 29 U.S.C. § 216(b);

          e. Plaintiff’s unpaid wages pursuant to Florida Common Law;

          f. Attorneys’ fees and costs as provided by Section 448.08, Fla. Stat.;

          g. Such further relief as the Court deems just and appropriate.

                                 DEMAND FOR JURY TRIAL

    42.      Plaintiff requests a jury trial to the extent authorized by law.

    Dated: January 16, 2020.                         Respectfully submitted,

                                                     CYNTHIA GONZALEZ P.A.
                                                     1936 W MLK Blvd.
                                                     Suite 206
                                                     Tampa, Florida 33607
                                                     Telephone: 813.333.1322
                                                     Toll free: 888.WagesDue
                                                     Fax: 866.593.6771
                                                      WagesDue.com

                                                     s/ Cynthia Gonzalez
                                                     Cynthia M. Gonzalez
                                                     Florida Bar No. 53052
                                                     Attorney for Plaintiff
                                                     cynthia@wagesdue.com




                                                                                Page 7 of 7
